Citation Nr: 1224046	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-17 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis. 

2.  Entitlement to service connection for a nasal disorder, claimed as sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 1998. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Huntington, West Virginia. 

In March 2009, the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted the partial joint motion for remand filed by representatives for both parties, partially vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

When this case was most recently before the Board in February 2011, it was remanded for additional evidentiary development.  It has since been returned for further appellate action.


REMAND

In light of the Board's review of the claims file, and argument submitted by the Veteran's representative in a May 2012 brief, the Board finds that further RO action on the issues on appeal is warranted. 

In response to the Board's February 2011 remand, the Veteran was afforded a VA examination in May 2011 in which the VA examiner diagnosed chronic rhinitis, by Veteran report, and gastritis, with chronic nausea and vomiting, by Veteran report.  The VA examiner stated that the Veteran had not been diagnosed or treated for either condition, or any other gastrointestinal disorder to include gastroenteritis, or a nasal disorder to include sinusitis, and was not currently followed for either.  The examiner also stated that there was no documentation to support the Veteran's contention that these conditions were related to military service; there was no documentation or current treatment to support other more specific diagnoses.  The examiner opined that it was not likely that the Veteran has either a gastrointestinal disorder or nasal condition that had its origin in military service.

The Board finds that the opinion set forth in the February 2011 VA examination is inadequate for adjudication purposes as it does not provide sustainable reasons and bases.  That is, the Veteran had gastrointestinal and nasal complaints and symptoms in service and has been diagnosed or treated for gastrointestinal disorder and nasal disorder.  

To this point, the Board noted in its February 2011 remand the in-service impressions/diagnoses of gastroenteritis, food poisoning, and bilateral maxillary sinus mucosal thickening.  The Board also outlined post-service treatment records showing peptic ulcer symptoms, treatment for gastroesophageal reflux disease and irritable bowel syndrome, an impression of allergic rhinitis, and treatment for sinusitis/bronchitis. 

The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, the Veteran should be afforded a VA examination to determine the proper etiology of his documented gastrointestinal and sinus symptoms. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The Veteran should be scheduled for examination by an appropriate physician for an opinion as to whether there is at least a 50 percent probability or greater that he has a present gastrointestinal disorder, including gastroenteritis, and/or a nasal disorder, including sinusitis, which had its onset in service or is otherwise related to service.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A complete post-service medical history of the disabilities at issue should be obtained. All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


